Title: To George Washington from Joseph Trumbull, 15 June 1777
From: Trumbull, Joseph
To: Washington, George



Camp Middle Brook 15th June 1777
May it Please Your Excellency

Herewith You have a Copy of my Letter of this date to Congress, forwarded by Express—requesting of them a dismission from their Service, for the Reasons, therein Assigned—I cannot undertake to Continue longer in a most troublesome Office, at best but rendered insupportable, by neglect, & inattention to repeated representations of want of Regulations therein—I most devoutly Wish some Person may be appointed, who, will serve with more ability, with more Integrity, & good Intention, I am sure no one can, & that that Person may have the

Obstacles In his way, & the difficulties I have had to Encounter removed. I am, with the greatest Respect Your Excellency’s Most Obedient Humble servt

Jos: Trumbull

